ORDER
PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing. Movant’s motion was denied for the stated reason movant had waived his right to proceed under Rule 24.035 for failing to file his motion within 90 days after his delivery to the Department of Corrections. We affirm.
Movant’s contention the time limitations imposed by Rule 24.035(b) violates his constitutional rights is meritless. This issue has already been considered and rejected in *222Day v. State, 770 S.W.2d 692, 695[1] (Mo. banc 1989).
The judgment of the motion court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would serve no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).